Citation Nr: 1746744	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-30 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for hearing loss disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active duty for training from March 1966 to April 1966, and active duty from January 1968 to July 1969, and from April 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The March 2010 rating decision and subsequent adjudications declined to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

In January 2014, the above claim was remanded for the provision of a Statement of the Case (SOC) on the issue.  Based on the July 2014 SOC, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in July 2017.  A transcript of the hearing is of record.  During that hearing, the VLJ discussed the evidentiary deficiencies in the case and provided the Veteran with a 60 day extension to give him time to provide the additional evidence necessary to cure those deficiencies.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  An unappealed March 2008 rating decision declined to reopen a claim for entitlement to service connection for hearing loss. 

2.  Evidence received since the March 2008 rating decision is cumulative with respect to the hearing loss claim.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision that declined to reopen a claim for entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  Evidence received since the March 2008 rating decision in relation to the Veteran's claim for entitlement to service connection for hearing loss is not new and material, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.  In regard to 38 C.F.R. § 3.103, the VLJ clarified the issue, explained the concepts of service connection and new and material evidence, identified a potential evidentiary defect and suggested the submission of additional evidence.  Such actions comply with 38 C.F.R. § 3.103.

New and Material Evidence

The Veteran claims that he has a current bilateral hearing loss disability due to his active service.    

The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2016).

The Veteran was denied entitlement to service connection for hearing loss that was finally denied in an unappealed February 2006 Board decision.  Thereafter, the Veteran requested "reconsideration" of a hearing loss evaluation in September 2006, which was taken as an application to reopen the claim for entitlement to service connection for hearing loss and the application was denied in a March 2008 rating decision, based on the RO's conclusion that new and material evidence had not been submitted.  Although stylized as reconsideration, it was for an evaluation (and the Veteran was not service-connected) for the disorder.  In addition, it was sent to the AOJ rather than the BVA.  We also note that the concept of reconsideration is not limited to decisions of the BVA.  See 38 C.F.R. § 3.400(h).  Regardless, the AOJ did not have authority to reconsider a BVA decision.  Here, we find that there had been no request to reconsider a decision of the Board.

The Board acknowledges the arguments of the Veteran's representative that the claim is not one for new and material evidence, based on the September 2006 request for a reconsideration of the claim.  The Board disagrees for the reasons stated above.  

As a result, the claim of entitlement to service connection for hearing loss may now be considered if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Again, the Veteran contends that he has a current bilateral hearing loss disability that was incurred in or is otherwise related to service.

The February 2006 Board decision concluded that the Veteran's bilateral hearing loss disability was not related to service.  Specifically, the Board found that the Veteran's lay representations as to in-service onset of his bilateral hearing loss disability were not competent and insufficient to link the current disability to service.  The March 2008 rating decision found that new and material evidence since the prior final denial had not been submitted.  

At the time of the March 2008 rating decision, the record included a February 1969 Report of Medical Examination with an audiogram that was within normal limits at all relevant frequencies bilaterally.  A February 1970 Report of Medical Examination included a normal physical examination of the ears and audiogram testing also was within normal limits.  A May 1970 Report of Medical Examination included a normal physical examination of the ears.  In addition, audiogram testing showed right ear hearing acuity that was within normal limits, except where it was 25 decibels at 3000 Hertz in the left ear and otherwise showed increases of 5 to 15 decibels in both ears at all other frequencies compared to the February 1970 audiogram.  That said, the audiogram findings were similar to those from the February 1969 audiogram.  A contemporaneous Report of Medical History included the Veteran's denial of a history of ear trouble or hearing loss, but the examiner noted low frequency hearing loss, without complications.  

A May 2000 private audiogram showed a bilateral hearing loss disability for VA purposes.  The audiogram report included no opinion as to etiology.

A May 2002 statement from the Veteran's representative indicated, "As concerns the hearing problem, claimant had root canal dental work done while in Myrtle Beach where pins were inserted into his upper jaw.  Since that procedure, he has experienced recurring ringing sensations in his ears which have gotten progressively worse over the years."

In his September 2003 substantive appeal, the Veteran contended that he had been experiencing ringing in the ears since a root canal that involved inserting pins in the jaw.  The ringing had progressively worsened and was further aggravated by being on or near the flight line with no ear protection.

In a June 2004 statement, the Veteran discussed how in service he had worked on the flight line all day long, loading ordinance and working in close proximity to jet engines.  He believed that was the cause of his hearing loss problems.

In a July 2005 RO hearing, the Veteran's representative indicated that treatment records from private physicians were unavailable.  The Veteran generally reiterated his claims regarding in-service noise exposure and indicated that he had "failed a hearing test when I came out of the service."  The Veteran denied significant noise exposure after service.

In a September 2006 submission from the Veteran's representative, the Veteran "asks for reconsideration for an evaluation on his hearing loss which was initiated by his serving on the flight line daily while having no ear protection and being subject to the jet engine noises."  In April 2007, the Veteran's representative reiterated that they were asking for reconsideration of the hearing loss claim.

The Board finds that the evidence submitted since the March 2008 rating decision is cumulative, the hearing loss application is not reopened.

Specifically, the record includes a January 2010 statement from the Veteran's representative that was interpreted as an application to reopen a claim for entitlement to service connection for a bilateral hearing loss disability.  The letter requested, "reconsideration for service connection of tinnitus in both ears since he experiences serious hearing difficulty.  He was not treated in service but the initial damage was initiated by his exposure to jet engines in close proximity and without ear protection.  This damage progressed over the years to the difficulty he experiences today but the damage began while in the service."

In a July 2010 submission that has been interpreted to be a notice of disagreement, the Veteran contended that his hearing acuity had gotten progressively worse over time, but continued to believe that the initial damage was caused by exposure to the concussion of jet engines while working on the flight line during service.

The Veteran's August 2014 substantive appeal indicated that they did not believe that new and material evidence was necessary because they had filed a notice of disagreement in September 2006 that specifically included hearing loss.

In support of his claim, the Veteran has submitted multiple private audiograms, including from August 2014 and August 2015.  These audiograms showed a bilateral hearing loss disability for VA purposes, but provided no opinion as to the etiology of the disability.

In an August 2015 statement, the Veteran discussed specific in-service activities that he believed contributed to his bilateral hearing loss disability.  These activities included loading and unloading ordinance and other activities on the flight line, firing 20mm cannons, working on an aircraft gunnery range during weapons testing, and arming and disarming aircraft while the aircraft were running.

In his November 2015 substantive appeal, the Veteran reported his belief that his recent evidence "was in fact new and material since we do not believe [the Veteran's] hearing issue was properly addressed in [the] earlier decision."

During his July 2017 Board hearing, the Veteran claimed that his current hearing loss disability was the result of working on the flight line during his service from 1965 to 1970.  At times during his work on the flight line he would not wear hearing protection.  On separation, the Veteran reported that he "failed" his hearing test.  The Veteran believed that his hearing problems started within 3 months of his separation from the final period of service and that he went to several doctors in the time after service, but the records were unavailable.  The Veteran also stated, "I applied for a job one time and I took a physical and I failed the hearing test there."

Pursuant to the Court's holding in Shade and presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the above evidence is not new and material; rather the evidence is cumulative.  At the time of the prior decision, the record included the claim of in-service noise exposure, the onset of hearing problems either in service or shortly after separation from service, treatment for hearing problems shortly after separation from service, and his lay contentions that the current bilateral hearing loss disability was due to his in-service noise exposure.  Since that time, the Veteran has submitted additional contentions reiterating his belief that his current bilateral hearing loss disability was due to in-service noise exposure.  The reports and evidence received since that time is entirely cumulative of such a claim.  The new documents do not relate to an unestablished fact necessary to substantiate the claim in this Veteran's case.  As such, the evidence is essentially cumulative of that of record at the time of the March 2008 rating decision.  

The Court, in Shade, has established that there is a low bar to reopening a claim.  However, that low bar is not met in this case.  In the absence of new and material evidence, the application to reopen the claim is denied.  We also note that during the hearing, a potential evidentiary defect was identified and he was provided a suggestion as to how to cure that defect.


ORDER

The application to reopen a claim for hearing loss is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


